Name: 76/43/EEC: Commission Decision of 22 December 1975 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  economic policy;  Europe;  agricultural policy; NA
 Date Published: 1976-01-15

 Avis juridique important|31976D004376/43/EEC: Commission Decision of 22 December 1975 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic) Official Journal L 008 , 15/01/1976 P. 0034 - 0034COMMISSION DECISION of 22 December 1975 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC (Only the Danish text is authentic) (76/43/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 7 October, and 4 and 8 November 1975 the Government of the Kingdom of Denmark, pursuant to Article 17 (4) of Directive 72/159/EEC, communicated its: - Law No 227 of 12 June 1975 on the granting of subsidies for drainage work; - Law No 457 of 17 September 1975 on State bridging grants to promote employment through the construction or improvement of agricultural and forestry buildings; - Ministry of Agriculture Notice of 6 October 1975 on State bridging grants to promote employment through the construction or improvement of agricultural and forestry buildings; - Law of 28 November 1975 amending the law on subsidies for drainage work, Whereas, under Article 18 (3) of Council Directive 72/159/EEC the Commission is requested to decide whether, having regard to the provisions referred to above, the provisions existing in the Kingdom of Denmark implementing the Directive referred to above, which were the subject of Commission Decision 75/316/EEC of 30 April 1975 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Council Directive 72/159/EEC (2), continue to satisfy the conditions for a financial contribution by the Community to common measures within the meaning of Article 15 of Council Directive 72/159/EEC; Whereas the subsidies provided for drainage work in Law No 227 of 12 June 1975, modified by the law of 28 November 1975, comply, taking into account their net value, with the conditions of the first subparagraph of Article 14 (2) of Council Directive 72/159/EEC; Whereas the subsidy for the construction or improvement of agricultural buildings provided for in Law No 457 of 17 September 1975 and in the Notice of 6 October 1975 continue to comply, taking into account their net value and their short-term exceptional nature with the conditions of the first subparagraph of Article 14 (2) and (3) in conjunction with Article 1 (1) of Council Directive 72/159/EEC; Whereas the provisions of this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to Law No 227 of 12 June 1975, modified by the law of 28 November 1975, Law No 457 of 17 September 1975, and the Ministry of Agriculture Notice of 6 October 1975, the measures referred to individually in Commission Decision 75/316/EEC of 13 April 1975 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC continue to satisfy the conditions for a financial contribution by the Community to common measures within the meaning of Article 15 of Council Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 22 December 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 2. (2)OJ No L 143, 5.6.1975, p. 16.